DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 09/23/2019.

This application is subject to a Double Patent rejection as set forth below.

Notice of Pre-AIA  or AIA  Status
No priority is claimed as accordingly the earliest filing date is 09/23/2019 (20190923).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a complete representation of the invention.  Figure(s) 1-4, 6A and 6B attempt(s) to show inter alia, a vehicle,  subcomponents, and a control process as described in the specification.  However the figure(s) contain(s) empty boxes that should be filled with appropriate verbiage to reflect for example, Paras [0039-79] of the specification as filed.   Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Claim Objections
Claim 6 is objected to because of the following informalities:  It contains a typographical error in depending from “claim” 5 not the number “5”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 5, 8, 9, 11, 12, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070067080 A1 to Messih; David et al. (Messih).

Regarding claims 1, 8 and 14 Messih teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    825
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    501
    766
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    729
    294
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    520
    477
    media_image4.png
    Greyscale


and associated descriptive texts a method and system for determining a fault in a suspension system of a vehicle, the method comprising: 

“[0075] Referring now to FIG. 7, the operation of the controller 26 is described in further detail. In step 102, the various sensors such as the roll rate sensor, the lateral acceleration sensor, longitudinal acceleration sensor and yaw rate sensor are read. 

[0152] In step 300, a roll angular rate sensor and a lateral acceleration sensor, such as the sensors 34 and 32, generate a roll rate signal co and a lateral acceleration signal a.sub.y.”; 

calculating, via a processor, one or more first coefficients for the vehicle, using a pitch model with the sensor data in Fig. 7 step 110 and para:
“[0093] In step 110, the filtered roll angle velocity, which is the sum of the roll rate and the product of the relative pitch and yaw rate, may be calculated in the following iterative equation 19, U=d.sub.21U.sub.k-1+d.sub.22U.sub.k-2+d.sub.23U.sub.k-3+n.sub.21R.sub.k+n- .sub.22R.sub.k-1+n.sub.23R.sub.k-2+n.sub.24R.sub.k-3 (19) where R.sub.k is the total roll angle velocity at the k.sup.th time instant on level ground, i.e., R.sub.k=.omega..sub.x.sub.k+.omega..sub.2.sub.k.theta..sub.yr.sub.k (20) where d.sub.2i,n.sub.2i for i=1,2,34 are the involved 2.sup.nd set of the filter coefficients. If the approximation 14 is used, the total roll velocity on level ground can be approximated as in the following R.sub.k.apprxeq..omega..sub.x.sub.k+.kappa..omega..sub.z.sub.kT.sub.pitch- (z)a.sub.x.sub.k (21)”; 

calculating, via the processor, one or more second coefficients for the vehicle, using a roll model with the sensor data in steps 116 and 118 and 304 and para:
“[0154] In step 304, roll characteristics, such as the roll gradient (lateral acceleration coefficient) .alpha., the roll acceleration coefficient li , and the roll damping parameter q defined in equation 6, are simultaneously determined. The algorithm is based on the following equation 52, which is directly obtained from equation 3, but in Laplace transform format, .theta..sub.xr(s)=.alpha.a.sub.y(s)-.eta.{dot over (.theta.)}.sub.xr(s)-.beta.{dot over (.omega.)}.sub.x(s) (52) The global roll angle .theta..sub.x(s) can be determined as in equation 9, which is rewritten as equation 53. .theta. x .function. ( s ) = RollAngleDyn + RollAngleStat = T ADI .function. ( s ) .times. .omega. x .function. ( s ) + ( 1 - sT ADI .function. ( s ) ) .times. .theta. xss .function. ( s ) = T ADI .function. ( s ) .times. .omega. x 

determining, via the processor, the fault in the suspension system using the first coefficients and the second coefficients in paras:
“[0164] In step 306, the determined parameters .alpha., .beta., and .eta. are compared with predetermined or known and associated nominal values n.sub..alpha., n.sub..beta., and n.sub..eta.. When the roll damping parameter .eta. is less than or greater than the nominal values by a predetermined threshold then an associated suspension damper irregularity is detected. 
[0165] In step 308, a controller, such as the controller 26, may determine what is causing the irregularity and whether the irregularity can be overcome. Upon completion of step 308, step 310, step 312, or both steps 310 and step 312 may be performed. 

[0170] In step 312, the detected suspension damper irregularity is stored and may be displayed via an indicator or a vehicle display panel to warn the driver. The stored suspension damper irregularity info may also be accessed and reviewed by a vehicle technician for suspension damper repair.”.  

Regarding claims 2, 9 and 15 and the limitation wherein: 
the sensor data pertains to a longitudinal acceleration see para:
“[0043] The longitudinal acceleration sensor is mounted on the car body located at the center of gravity, with its sensing direction along b.sub.1 axis, whose output is denoted as a.sub.x. The lateral acceleration sensor is mounted on the car body located at the center of gravity, with its sensing direction along b.sub.2 axis, whose output is denoted as a.sub.y.”

 and a pitch angle for the vehicle see para:
“[0065] The roll condition of the vehicle can be characterized by the normal loading sustained at each wheel. Theoretically, when a normal loading at a wheel decreases to zero, the wheel is no longer contacting the road surface. In this 

the step of calculating the one or more first coefficients comprises calculating the one or more first coefficients, via the pitch model, using the longitudinal acceleration and the pitch angle see at least para:
“[0088] The relative pitch .theta..sub.yr can be further written as shown in equation 11, theta..sub.yr=.kappa.T.sub.pitch(z)a.sub.x+.lamda.T.sub.pitch(z){dot over (.omega.)}.sub.y (11) where T.sub.pitch(z) is a filter which reflects the linear pitch model of the vehicle, i.e,, it includes the pitch stiffness and damping effect due to the vehicle suspension dynamics. T.sub.pitch(z) is different for vehicle deceleration and acceleration, i.e., T pitch .function. ( z ) = { T pitchacc .function. ( z ) if .times. .times. a x &gt; 0 T pitchdec .function. ( z ) if .times. .times. a x .ltoreq. 0 ( 12 ) ##EQU4## and the same is true for the pitch gradient .kappa. and the pitch acceleration coefficient .lamda., see expression 13. .kappa. = { .kappa. acc if .times. .times. a x &gt; 0 .kappa. dec if .times. .times. .times. a x .ltoreq. 0 .times. .times. .lamda. = { .lamda. acc if .times. .times. a x &gt; 0 .lamda. dec if .times. .times. .times. a x .ltoreq. 0 ( 13 ) ##EQU5##” .  

Regarding claims 4, 11 and 17 and the limitation wherein: 
the step of calculating the one or more first coefficients comprises calculating a damping coefficient, via the pitch model, using the longitudinal acceleration and the pitch angle see paras:
“[0078] In step 104, the roll gradient, roll acceleration coefficient computation and a roll damping parameter are determined. 
[0079] There are two roll angle computations used in the roll stability control: one is the relative roll angle as computed in U.S. Pat. No. 6,556,908 and the other is the global roll angle computation as computed in U.S. Pat. No. 6,631,317. U.S. Pat. Nos. 6,556,908 and 6,631,317 are incorporated by reference herein, The relative roll angle is a function of the lateral acceleration a.sub.y, the roll acceleration {dot over (.omega.)}.sub.x, the roll rate .omega..sub.x, the roll gradient a and the roll acceleration coefficient .beta. and a roll damping coefficient .eta.. That is, .theta..sub.xr=f(a.sub.y,{dot over (.omega.)}.sub.x;.alpha.,.beta.,.eta.,.omega..sub.x) (1)

[0081] Performing a Laplace transform, equation 3 can be converted to the frequency domain, which leads to equation 4, .theta..sub.xr(s)=T.sub.Roll(s)(.alpha.a.sub.y(s)+.beta.{dot over (.omega.)}.sub.x(s)) (4) where the transfer function T.sub.Roll is as shown in equation 5, T Roll .function. ( s ) = 1 1 + .eta. .times. .times. s ( 5 ) ##EQU2## with the roll damping parameter .eta. as defined by equation 6. .eta. = D roll K roll ( 6 ) ##EQU3##
”; and 

the step of determining the fault comprises determining a fault in a damper of the suspension system, when the damping coefficient is less than a predetermined threshold in steps 306 and 310 and paras:
“[0164] In step 306, the determined parameters .alpha., .beta., and .eta. are compared with predetermined or known and associated nominal values n.sub..alpha., n.sub..beta., and n.sub..eta.. When the roll damping parameter .eta. is less than or greater than the nominal values by a predetermined threshold then an associated suspension damper irregularity is detected. 
[0166] In step 310, an active task is performed to counteract, for example, an irregular damping in the suspension. The irregular roll damping can cause the vehicle to have sustainable roll bouncing motion, which reduces the roll stability control performance. Hence as soon as a suspension damper irregularity is detected, additional brake pressure may be requested for the front outside wheel or additional brake pressure may be requested for the rear outside wheel. As another example, also to compensate for a reduced amount of damping associated with a wheel of the vehicle in a roll situation, using an active adjustable suspension, the damping to all wheels of the vehicle may be increased to stiffen the suspensions. In yet another example, to compensate for a reduced amount of damping associated with a wheel of the vehicle in a yaw situation, the front damping for the two front wheels may be increased or stiffened and the rear damping for the rear wheels may be reduced or softened. Of course, various other active tasks may be performed upon the detection of the suspension damper. As another example, the active action will be prioritized and/or arbitrated between the suspension irregularity and the roof loading.”.  

Regarding claims 5, 12 and 18 and the limitation wherein: 

the step of calculating the one or more second coefficients comprises calculating the one or more second coefficients using the lateral acceleration and the roll angle see Figure 7/9 steps 106-118/302+.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 3, 6, 7, 10, 13, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070067080 A1 to Messih; David et al. (Messih) as applied to the claims above in view of US 20200089250 A1 to Marble; Robert P. et al. (Marble).

Regarding claims 3, 10 and 16 and the limitation wherein: 
the step of calculating the one or more first coefficients comprises calculating a stiffness coefficient, via the pitch model, using the longitudinal acceleration and the pitch angle in para [0088] “it includes the pitch stiffness and damping effect due to the vehicle suspension dynamics. “; and 
the step of determining the fault comprises determining a fault in a spring of the suspension system, when the stiffness coefficient exceeds a predetermined threshold see para:
“[0030] The suspension springs in the suspension system hold up the weight of the vehicle and help the vehicle body to resist the so-called pitch motion (front-to-rear angular motion) and roll motion (side-to-side angular motion) thereof. The suspension springs may be in the form of coil springs, leaf springs, or air springs and include torsion bars. The physical characterization of the suspension springs is their stiffness, which is the force per unit displacement of the suspension height, that affects how the vehicle body responds while the vehicle is being driven on a road. For low stiffness springs, such as those used in luxury cars, the vehicle body does not easily respond to "swallow" road bumps and potholes and provide a smooth ride. However, the vehicle equipped with such low stiffness springs could experience large dive and squat during braking or acceleration and body sway or roll during cornering. The vehicles equipped with For this reason, it is assumed that the suspension spring stiffness is approximately constant.”.  

While it is considered that Messih is directed towards detecting irregularities of the entire suspension system and expressly teaches the stiffness of the suspension spring, Messih does not appear to expressly disclose the step of determining the fault comprises determining a fault in a spring of the suspension system, when the stiffness coefficient exceeds a predetermined threshold.

Marble teaches it is known to determine a fault in a spring of a suspension system, when the stiffness coefficient exceeds a predetermined threshold in for example, para [0036]:
“[0036] The image processor 620 is operative to receive the image data and process the image to determine a detected horizon. The image processor is then operative to define a reference horizon in response to a sensor data from a sensor 635. The sensor 635 may be a GPS sensor, an accelerometer, gyroscope, magnometer, or the like. IMU, Z Accel, Wheel Position Sensors and Corner accelerometers existing in functional safety and adaptive suspension systems and may be used to determine a reference horizon by examining frequency shifts of these onboard suspension sensors. The reference horizon may be determined in response to a plurality of data from a number of sensors. The image processor is then operative to compare the reference horizon to the detected horizon in order to determine vehicle attitude changes looking for faults in corner, such as broken or damaged springs etc. “

Wherein it is understood that the predetermined threshold is that require to maintain the detected horizon to the reference horizon.
 
Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of detecting a faulty spring in a suspension system. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Messih would be able to differentiate between a faulty damper or spring based on the stiffness coefficient and the detected horizon. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Marble to the prior art of Messih as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 6, 13 and 19 and the limitation wherein: 
the step of calculating the one or more second coefficients comprises calculating a stiffness coefficient, via the roll model, using the lateral acceleration and the roll angle see para:
“[0110] The nominal roll gradient and the roll acceleration coefficient is .alpha..sub.0 and .beta..sub.0. Then equations generally designated 35 hold true, .alpha. 0 = M s .times. h K roll .beta. 0 = I x K roll ( 35 ) ##EQU13## where K.sub.roll denotes the roll stiffness due to suspension and anti-roll bar. Using those nominal values and the calculated values .alpha. and .beta., the loading mass and the loading distance satisfy the equations generally designated 36 .DELTA. 

the step of determining the fault comprises determining a fault in a stabilizing bar of the suspension system, when the stiffness coefficient is less than a predetermined threshold see paras:
“[0147] However, vehicle roll dynamic variations can be directly affected by suspension component variations, such as variations in suspension springs, suspension dampers, and anti-roll bars. A suspension component variation or irregularity may be any abnormal operation of the stated components due to aging, wear, damage, etc.
[0150] Simultaneous detection of suspension damper irregularity and vehicle roof loading is meaningful since a suspension damper irregularity happens much more often than a suspension spring or an anti-roll-bar irregularity.”.  

Wherein it is understood that because the art teaching detecting an irregularity in an anti-roll-bar connotes the claimed “stabilizing bar”.

While it is considered that Messih teaches detecting irregularities in the entire suspension system, Messih does not appear to expressly disclose the step of determining the fault comprises determining a fault in a stabilizing bar of the suspension system, when the stiffness coefficient is less than a predetermined threshold.

Marble teaches it was known to determine faults in a stabilizing bar of a suspension system when the stiffness coefficient is less than a predetermined threshold.in for example, para:
“[0025] The vehicle, such as the vehicle 10 partially shown in FIG. 2, includes a chassis 12, an axle 13, and at least one wheel 15. One or more suspension components may form a suspension system 100 coupled to the 12 and/or the axle 13 near the wheels 15. The suspension system 100 includes, in some embodiments, one or more dampers 17 configured to dampen the effect of road-induced vibrations, such as those caused by irregular road surfaces, etc. The suspension system 100 also includes, in some embodiments, one or more stabilizer system components including a stabilizer or sway bar 110, one or more sway bar links 112, and one or more sway bar bushings 114. Throughout this disclosure, the terms “stabilizer” and “sway” are used interchangeably. The sway bar 110 helps to reduce the body roll of the vehicle 10 during fast cornering or over road irregularities. The sway bar 110 connects opposite (left/right) wheels 16 together through short lever arms linked by a torsion spring. The sway bar 110 increases the roll stiffness of the suspension system 100, that is, its resistance to roll in turns, independent of its spring rate in the vertical direction. Failure or wear in any of the suspension system components, including but not limited to the vehicle dampers 17, the sway bar 110, the sway bar links 112, and the sway bar bushings 114, can lead to issues with vehicle stability, as well as increased vehicle noise.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of detecting irregularities and faults in suspension components. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Messih would be able to determine and report irregularities in the stabilizing bar of the suspension in steps 306-312. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Marble to the prior art of Messih as explained above 

Regarding claims 7 and 20 and the limitation wherein: 
the sensor data pertains to a longitudinal acceleration, a pitch angle, a lateral acceleration, and a roll angle for the vehicle see Messih figures 7 and 9 step 300; 
the step of calculating the one or more first coefficients comprises calculating a first stiffness coefficient and a damping coefficient, via the pitch model, using the longitudinal acceleration and the pitch angle see Messih figures 7 and 9 steps 302 and 304;  33P048312-US-NP 
the step of calculating the one or more second coefficients comprises calculating a stiffness coefficient, via the roll model, using the lateral acceleration and the roll angle see Messih figures 7 and 9 step 304; and 
the step of determining the fault comprises: 
determining a fault in a spring of the suspension system, when the first stiffness coefficient exceeds a first predetermined threshold in Messih step 308 and Marble para [0036]; 
determining a fault in a damper of the suspension system, when the damping coefficient is less than a second predetermined threshold see Messih figures 7 and 9 step 308; and 
determining a fault in a stabilizing bar of the suspension system, when the roll stiffness coefficient is less than a third predetermined threshold see Messih step 308 and Marble para [0025].

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of determining faults in specific parts of a suspension system. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the specific faulty component would be identified. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Marble to the prior art of Messih as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-19 of copending Application No. 16/673,343 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to be claiming the same invention using different words.  For example claim 1 of the instant application recites a method for determining a fault, while claim 13 of the ‘343 application recites a method for testing a suspension system…comprising…determining whether a fault exists…”.
Similarities exist between all other claims not specifically indicated above that one of ordinary skill in the art would agree are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to, inter alia, detecting faults in suspension components by rolling over a calibrated object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210730